       Case 8-20-72121-reg            Doc 172        Filed 08/19/20        Entered 08/19/20 20:29:20




    KLESTADT WINTERS JURELLER                                         Hearing Date: August 26, 2020
    SOUTHARD & STEVENS, LLP                                           Hearing Time: 10:30 a.m. (EST)
    Sean C. Southard
    Fred Stevens                                                      Deadline to Object to Proposed
    Lauren C. Kiss                                                    Expedited Sale or Submit Higher or
    200 West 41st Street, 17th Floor                                  Better Offers: August 25, 2020
    New York, NY 10036                                                               @ 12:00 p.m. (EST)
    Telephone: (212) 972-3000
    Facsimile: (212) 972-2245

    Proposed Counsel to the Debtors and Debtors-in-
    Possession

 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
 In re:                                                                : Chapter 11
                                                                       :
 BAUMANN & SONS BUSES, INC., et al.,                                   : Case No. 20-72121 (REG)
                                                                       :
                                            1
                                  Debtors.                             : (Jointly Administered)
                                                                       :
---------------------------------------------------------------------- X

                     NOTICE OF PROPOSED EXPEDITED ASSIGNMENT
                    AND SALE OF CERTAIN TRANSPORTATION ASSETS
                         BY THE DEBTORS TO MAT BUS CORP.

TO SECURED LENDERS, OTHER CREDITORS AND PARTIES IN INTEREST, THE
OFFICE OF THE UNITED STATES TRUSTEE, AND ALL OTHER PARTIES
ENTITLED TO NOTICE PURSUANT TO FED. R. BANKR. P. 2002:

        PLEASE TAKE NOTICE that, on August 3, 2020, Baumann & Sons Buses, Inc.
(“Sons”), ACME Bus Corp. (“ACME”), ABA Transportation Holding Co., Inc. (“ABA”),
Brookset Bus Corp. (“Brookset”) and Baumann Bus Company, Inc. (“Baumann”), the above-
captioned debtors and debtors in possession (collectively, the “Debtors”), filed their amended
motion (the “Sale Motion”), pursuant to sections 105(a), 363(b), (f), and (m), and 365, 503 and
507 of Title 11 of the United States Code (the “Bankruptcy Code”) and Rules 2002, 6004, 6006
and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), seeking relief
related to the sale process (the “Sale Process”) for the public sale (each a “Public Sale,” or

1
 The Debtors in these cases, along with the last four digits of each of the Debtor’s federal tax identification number
are: Baumann & Sons Buses, Inc. (2109) and ACME Bus Corp. (8937). Effective August 3, 2020, the following
Debtors were added to this case: ABA Transportation Holding Co., Inc. (4676), Brookset Bus Corp. (7908) and
Baumann Bus Company, Inc. (9631). The Debtors’ headquarters is located at 3355 Veterans Memorial Highway,
Ronkonkoma, New York 11779.
     Case 8-20-72121-reg         Doc 172     Filed 08/19/20     Entered 08/19/20 20:29:20




collectively, the “Public Sales”) of substantially all of their personal property assets used in the
operation of their transportation business (collectively, the “Transportation Assets”), including
approving procedures (“Expedited Sale Procedures”) for the expedited approval of certain sales
outside of the Public Sales, but still subjected to higher or better offers (each a “Expedited Sale,”
collectively, “Expedited Sales”), and authorizing and approving the form and manner of notice of
any Expedited Sale (the “Expedited Sale Notice”), and that on August 6, 2020, the Court entered
and order (the “Expedited Sale Procedures Order”) [Docket No. 133] establishing, among other
things, the Expedited Sale Procedures.

      PLEASE TAKE FURTHER NOTICE that the Debtors intend to make an Expedited Sale
as summarized below:

 Name and Address of                           MAT Bus Corp. (“MAT Bus”)
 Assignee/Purchaser:                           3167 Atlantic Avenue
                                               Brooklyn, NY 11208

 Transportation Assets to be                   Home-to-school, summer and extra-curricular
 Assigned/Sold:                                transportation contracts entered into by and
                                               between the Yorktown Central School District
                                               (the “District”) and Sons on April 10, 2002, and
                                               duly extended by the District and Sons through
                                               the period ending June 30, 2024, the most recent
                                               extensions being made on or about March 5, 2019
                                               (collectively, the “Yorktown Contracts”).

                                               Lease for non-residential real property
                                               (“Yorktown Lease”) located at 1711 Front Street,
                                               Yorktown, NY 10598 (the “Yorktown Property”).

                                               One hundred and seven (107) school buses (the
                                               “Yorktown Buses”) located at the Yorktown
                                               Property and identified on Schedule 1 to the
                                               Asset Purchase Agreement.

                                               Furniture, fixtures, equipment and fuel (“FF&E”)
                                               located and presently stored at the Yorktown
                                               Property and identified on Schedule 2 to the
                                               Asset Purchase Agreement.

 Sale Price:                                   $100,000 for the Yorktown Contracts,

                                               $50,000 for the Yorktown Lease and FF&E, and

                                               $715,000 for the Yorktown Buses.




                                                 2
     Case 8-20-72121-reg        Doc 172     Filed 08/19/20    Entered 08/19/20 20:29:20




 Parties that Assert Liens Against the        Santander Bank, NA (“Santander”) – Lien on five
 Transportation Assets and the                (5) of the Yorktown Buses with per vehicle
 Estimated Payoff of Such Liens:              payoffs totaling, in the aggregate, approximately
                                              $350,000. Santander to be paid per-vehicle
                                              payoff at closing.

 Contingencies in the Proposed                1. Bankruptcy Court approval of (i) the
 Transaction:                                    proposed Assignment and Assumption of
                                                 the Yorktown Contracts, (ii) the proposed
                                                 assignment of the Yorktown Lease, and (iii)
                                                 sale of the Yorktown Buses.

                                              2. Receipt by MAT Bus or affiliate of a fully
                                                 executed purchase and sale agreement for
                                                 the Yorktown Property.

                                              3. Written Acknowledgment and Consent by
                                                 the District for Yorktown Contracts.

 Extraordinary Provisions Pursuant to         1. Shortening of the notice period and waiver
 the Court’s General Order 557:                  of any stay pursuant to the Expedited Sales
                                                 Procedures Order.

                                              2. Proceeds will be used to (i) satisfy certain
                                                 secured claims as set forth above and (ii)
                                                 Debtors’ business broker and advisor, Maltz
                                                 Auctions Inc., its commission in the amount
                                                 of 8% of the sales price, or $69,200.


       PLEASE TAKE FURTHER NOTICE that annexed hereto are the following documents
in connection with the Proposed Expedited Sale: (a) Exhibit A – the declaration of Richard B.
Maltz in support of the Expedited Sale; (b) Exhibit B – the proposed Asset Purchase Agreement,
the Yorktown Lease Assignment, and Assignment and Assumption of Yorktown Contracts with
MAT Bus; and (c) Exhibit C – the proposed order approving the Expedited Sale.

        PLEASE TAKE FURTHER NOTICE that a telephonic Expedited Sale Hearing with
respect to the proposed Expedited Sale has been scheduled to be held before the Honorable Robert
E. Grossman, United States Bankruptcy Judge, at the United States Bankruptcy Court for the
Eastern District of New York, Alfonse D’Amato Federal Courthouse, 290 Federal Plaza, Central
Islip, NY 11722 on August 26, 2020 at 10:30 a.m. (the “Hearing”). The telephonic Hearing will
be conducted using Court Solutions LLC. All attorneys and parties wishing to appear at, or attend,
the telephonic hearing must make arrangements with Court Solutions at https://www.court-
solutions.com/ no later than 12 p.m. on the business day prior to the Hearing.




                                                3
     Case 8-20-72121-reg        Doc 172     Filed 08/19/20      Entered 08/19/20 20:29:20




        PLEASE TAKE FURTHER NOTICE that objections (“Sale Objections”), if any, to the
entry of the Expedited Sale Order and approval of the Expedited Sale proposed herein, or higher
or better offers to the Expedited Sale proposed herein, shall be made in writing, filed with the
Court by registered users of the Court’s electronic case filing system and, by all other parties in
interest, mailed to the Clerk of the United States Bankruptcy Court, Eastern District of New York,
Alfonse D’Amato Federal Courthouse, 290 Federal Plaza, Central Islip, NY 11722, on a compact
disc, preferably in Portable Document Format (PDF), Microsoft Word, or any other Windows-
based word processing format, and served upon (i) counsel for the Debtors, Klestadt Winters
Jureller Southard & Stevens, LLP, 200 West 41st Street, 17th Floor, New York, New York 10036,
Attn: Sean C. Southard, Email: ssouthard@klestadt.com, (ii) counsel to the Committee,
SilvermanAcampora LLP, 100 Jericho Quadrangle, Suite 300, Jericho, NY 11753 (Attn: Ronald
J. Friedman, email: rfriedman@silvermanacampora.com), (iii) the parties that assert liens against
the Transportation Assets being sold as identified above, and (iv) the Office of the United States
Trustee for the Eastern District of New York, Alfonse D’Amato Federal Courthouse, 560 Federal
Plaza, Central Islip, NY 11722 (Attn: Christine H. Black, Assistant United States Trustee, email:
Christine.H.Black@usdoj.gov), so as to be actually received no later than 12:00 p.m. on August
25, 2020 (the “Objection Deadline”).

Dated:    New York, New York
          August 19, 2020
                                                    KLESTADT WINTERS JURELLER
                                                    SOUTHARD & STEVENS, LLP


                                            By: /s/ Sean C. Southard
                                                Sean C. Southard
                                                Fred Stevens
                                                Lauren C. Kiss
                                                200 West 41st Street, 17th Floor
                                                New York, New York 10036
                                                Tel: (212) 972-3000
                                                Fax: (212) 972-2245
                                                Email: ssouthard@klestadt.com
                                                        fstevens@klestadt.com
                                                        lkiss@klestadt.com

                                                    Counsel to the Debtors




                                                4
